Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 1 of 15 Page ID #:149

    1

    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
   10

   11
        SYDNEY RIEMAN, K.B., a minor, by   ) Case No.: 5:20-cv-00362 CBM (SPx)
        and through his Guardian Ad Litem, )
   12                                      )
        Steven L. Rieman,                  )
   13                                      ) STIPULATED PROTECTIVE
                                           ) ORDER
   14              Plaintiffs,             )
                                           )
   15        vs.                           )
                                           )
   16   COUNTY OF SAN BERNARDINO; )
        GLORIA VAZQUEZ, MIRTA              )
   17                                      )
        JOHNSON, and DOES 1-20, inclusive. )
   18                                      )
                   Defendants.             )
   19                                      )
                                           )
   20
        ______________________________ )
   21

   22
        1.    A. PURPOSES AND LIMITATIONS
   23
              The materials to be exchanged between the parties throughout the course of
   24
        this litigation may contain information that is protected by confidentiality, privacy,
   25
        or other legal and constitutional rights. These include confidential juvenile case file
   26
        documents received through the Welfare and Institutions Code §§ 827 and 828
   27
        processes regarding Minor Plaintiff K.B.; and the confidential medical records of
   28
        Minor Plaintiff K.B., which may be subject to the Health Insurance Portability and
        Accountability Act of 1996, constitutional and legal rights to privacy, and/or the
                                                  1


                                                                  5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 2 of 15 Page ID #:150

    1
        physician-patient privilege.
    2
              The parties acknowledge that this Order does not confer blanket protections
    3
        on all disclosures or responses to discovery, and that the protection it affords from
    4
        public disclosure and use extends only to the limited information or items that are
    5
        entitled to confidential treatment under the applicable legal principles. The parties
    6
        further acknowledge that this Stipulated Protective Order does not entitle them to
    7
        file confidential information under seal, but that Civil Local Rule 79-5 sets forth
    8
        the procedures that must be followed and the standards that will be applied when a
    9
        party seeks permission from the court to file material under seal.
   10

   11
              The purpose of this Protective Order (“Order”) is to protect the

   12
        confidentiality of such materials as much as practical during the litigation. The
   13   parties have agreed to be bound by the terms of this Order in this action.
   14

   15         B.     GOOD CAUSE STATEMENT
   16         This action involves a child welfare investigation and juvenile dependency
   17   action of minor Plaintiff K.B. The Juvenile Case File records are protected from
   18   disclosure pursuant to California Welfare & Institutions Code sections 827 and
   19   828, which strictly delineate the use and dissemination of Juvenile Case File
   20
        documents. In addition, this action will involve the medical records of minor
   21
        Plaintiff K.B., which are protected from disclosure by state and federal law.
   22
              To expedite the flow of information, to facilitate the prompt resolution of
   23
        disputes over confidentiality of discovery materials, to adequately protect
   24
        information the parties are entitled (or required) to keep confidential, to ensure
   25
        that the parties are permitted reasonable necessary uses of such material in
   26
        preparation for and in the conduct of trial, to address their handling at the end of
   27
        the litigation, and to serve the ends of justice, a protective order for such
   28
        information is justified in this matter.
              It is the intent of the parties that information will not be designated as
                                                   2


                                                                 5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 3 of 15 Page ID #:151

    1
        confidential for tactical reasons and that nothing be so designated without a good
    2
        faith belief that it has been maintained in a confidential, non-public manner, and
    3
        there is good cause why it should not be part of the public record of this case.
    4

    5
        2.    DEFINITIONS
    6
              2.1 Action: This pending federal lawsuit.
    7
              2.2 Challenging Party: a Party or Non-Party that challenges the designation
    8
        of information or items under this Order.
    9
              2.3 “CONFIDENTIAL” Information or Items: information (regardless of
   10

   11
        how it is generated, stored or maintained) or tangible things that qualify for

   12
        protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   13   the Good Cause Statement.
   14         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
   15   support staff).
   16         2.5 Designating Party: a Party or Non-Party that designates information or
   17   items that it produces in disclosures or in responses to discovery as
   18   “CONFIDENTIAL.”
   19         2.6 Disclosure or Discovery Material: all items or information, regardless of
   20
        the medium or manner in which it is generated, stored, or maintained (including,
   21
        among other things, testimony, transcripts, and tangible things), that are produced
   22
        or generated in disclosures or responses to discovery in this matter.
   23
              2.7 Expert: a person with specialized knowledge or experience in a matter
   24
        pertinent to the litigation who has been retained by a Party or its counsel to serve
   25
        as an expert witness or as a consultant in this Action.
   26
              2.8 House Counsel: attorneys who are employees of a party to this Action.
   27
        House Counsel does not include Outside Counsel of Record or any other outside
   28
        counsel.
              2.9 Non-Party: any natural person, partnership, corporation, association, or
                                                    3


                                                                  5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 4 of 15 Page ID #:152

    1
        other legal entity not named as a Party to this action.
    2
              2.10 Outside Counsel of Record: attorneys who are not employees of a party
    3
        to this Action but are retained to represent or advise a party to this Action and have
    4
        appeared in this Action on behalf of that party or are affiliated with a law firm
    5
        which has appeared on behalf of that party, and includes support staff.
    6
              2.11 Party: any party to this Action, including all of its officers, directors,
    7
        employees, consultants, retained experts, and Outside Counsel of Record (and their
    8
        support staffs).
    9
              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   10

   11
        Discovery Material in this Action.

   12
              2.13 Professional Vendors: persons or entities that provide litigation support
   13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   15   and their employees and subcontractors.
   16         2.14 Protected Material: any Disclosure or Discovery Material that is
   17   designated as “CONFIDENTIAL.”
   18         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   19   from a Producing Party.
   20

   21
        3.     SCOPE
   22
              The protections conferred by this Stipulation and Order cover not only
   23
        Protected Material (as defined above), but also (1) any information copied or
   24
        extracted from Protected Material; (2) all copies, excerpts, summaries, or
   25
        compilations of Protected Material; and (3) any testimony, conversations, or
   26
        presentations by Parties or their Counsel that might reveal Protected Material.
   27
              Any use of Protected Material at trial shall be governed by the orders of the
   28
        trial judge. This Order does not govern the use of Protected Material at trial.


                                                   4


                                                                  5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 5 of 15 Page ID #:153

    1
        4.    DURATION
    2
              Even after final disposition of this litigation, the confidentiality obligations
    3
        imposed by this Order shall remain in effect until a Designating Party agrees
    4
        otherwise in writing or a court order otherwise directs. Final disposition shall be
    5
        deemed to be the later of (1) dismissal of all claims and defenses in this Action,
    6
        with or without prejudice; and (2) final judgment herein after the completion and
    7
        exhaustion of all appeals, rehearing’s, remands, trials, or reviews of this Action,
    8
        including the time limits for filing any motions or applications for extension of
    9
        time pursuant to applicable law.
   10

   11

   12
        5.    DESIGNATING PROTECTED MATERIAL
   13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   14   Each Party or Non-Party that designates information or items for protection under
   15   this Order must take care to limit any such designation to specific material that
   16   qualifies under the appropriate standards. The Designating Party must designate for
   17   protection only those parts of material, documents, items, or oral or written
   18   communications that qualify so that other portions of the material, documents,
   19   items, or communications for which protection is not warranted are not swept
   20
        unjustifiably within the ambit of this Order.
   21
              Mass, indiscriminate, or routinized designations are prohibited. Designations
   22
        that are shown to be clearly unjustified or that have been made for an improper
   23
        purpose (e.g., to unnecessarily encumber the case development process or to
   24
        impose unnecessary expenses and burdens on other parties) may expose the
   25
        Designating Party to sanctions.
   26
              If it comes to a Designating Party’s attention that information or items that it
   27
        designated for protection do not qualify for protection, that Designating Party must
   28
        promptly notify all other Parties that it is withdrawing the inapplicable designation.
              5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                  5


                                                                  5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 6 of 15 Page ID #:154

    1
        this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    2
        stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    3
        under this Order must be clearly so designated before the material is disclosed or
    4
        produced.
    5
              Designation in conformity with this Order requires:
    6
                     (a) for information in documentary form (e.g., paper or electronic
    7
        documents, but excluding transcripts of depositions or other pretrial or trial
    8
        proceedings), that the Producing Party affix at a minimum, the legend
    9
        “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   10

   11
        contains protected material. If only a portion or portions of the material on a page

   12
        qualifies for protection, the Producing Party also must clearly identify the
   13   protected portion(s) (e.g., by making appropriate markings in the margins).
   14         A Party or Non-Party that makes original documents available for inspection
   15   need not designate them for protection until after the inspecting Party has indicated
   16   which documents it would like copied and produced. During the inspection and
   17   before the designation, all of the material made available for inspection shall be
   18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   19   documents it wants copied and produced, the Producing Party must determine
   20
        which documents, or portions thereof, qualify for protection under this Order.
   21
        Then, before producing the specified documents, the Producing Party must affix
   22
        the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   23
        only a portion or portions of the material on a page qualifies for protection, the
   24
        Producing Party also must clearly identify the protected portion(s) (e.g., by making
   25
        appropriate markings in the margins).
   26
                     (b) for testimony given in depositions that the Designating Party
   27
        identify the Disclosure or Discovery Material on the record, before the close of the
   28
        deposition all protected testimony.
                     (c) for information produced in some form other than documentary
                                                  6


                                                                 5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 7 of 15 Page ID #:155

    1
        and for any other tangible items, that the Producing Party affix in a prominent
    2
        place on the exterior of the container or containers in which the information is
    3
        stored the legend “CONFIDENTIAL.” If only a portion or portions of the
    4
        information warrants protection, the Producing Party, to the extent practicable,
    5
        shall identify the protected portion(s).
    6
              5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    7
        failure to designate qualified information or items does not, standing alone, waive
    8
        the Designating Party’s right to secure protection under this Order for such
    9
        material. Upon timely correction of a designation, the Receiving Party must make
   10

   11
        reasonable efforts to assure that the material is treated in accordance with the

   12
        provisions of this Order.
   13

   14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   15         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
   16   designation of confidentiality at any time that is consistent with the Court’s
   17   Scheduling Order.
   18         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   19   resolution process under Local Rule 37.1 et seq.
   20
              6.3    The burden of persuasion in any such challenge proceeding shall be
   21
        on the Designating Party. Frivolous challenges, and those made for an improper
   22
        purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   23
        parties) may expose the Challenging Party to sanctions. Unless the Designating
   24
        Party has waived or withdrawn the confidentiality designation, all parties shall
   25
        continue to afford the material in question the level of protection to which it is
   26
        entitled under the Producing Party’s designation until the Court rules on the
   27
        challenge.
   28




                                                   7


                                                                5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 8 of 15 Page ID #:156

    1
        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    2
              7.1    Basic Principles. A Receiving Party may use Protected Material that is
    3
        disclosed or produced by another Party or by a Non-Party in connection with this
    4
        Action only for prosecuting, defending, or attempting to settle this Action. Such
    5
        Protected Material may be disclosed only to the categories of persons and under
    6
        the conditions described in this Order. When the Action has been terminated, a
    7
        Receiving Party must comply with the provisions of section 13 below (FINAL
    8
        DISPOSITION).
    9
              Protected Material must be stored and maintained by a Receiving Party at a
   10

   11
        location and in a secure manner that ensures that access is limited to the persons

   12
        authorized under this Order.
   13         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   14   otherwise ordered by the court or permitted in writing by the Designating Party, a
   15   Receiving    Party    may      disclose   any   information   or   item   designated
   16   “CONFIDENTIAL” only to:
   17                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   18   well as employees of said Outside Counsel of Record to whom it is reasonably
   19   necessary to disclose the information for this Action;
   20
                     (b) the officers, directors, and employees (including House Counsel)
   21
        of the Receiving Party to whom disclosure is reasonably necessary for this Action;
   22
                     (c) Experts (as defined in this Order) of the Receiving Party to whom
   23
        disclosure is reasonably necessary for this Action and who have signed the
   24
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25
                     (d) the court and its personnel;
   26
                     (e) court reporters and their staff;
   27
                     (f) professional jury or trial consultants, mock jurors, and Professional
   28
        Vendors to whom disclosure is reasonably necessary for this Action and who have
        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                   8


                                                                 5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 9 of 15 Page ID #:157

    1
                     (g) the author or recipient of a document containing the information or
    2
        a custodian or other person who otherwise possessed or knew the information;
    3
                     (h) during their depositions, witnesses ,and attorneys for witnesses, in
    4
        the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    5
        party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
    6
        they will not be permitted to keep any confidential information unless they sign the
    7
        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    8
        agreed by the Designating Party or ordered by the court. Pages of transcribed
    9
        deposition testimony or exhibits to depositions that reveal Protected Material may
   10

   11
        be separately bound by the court reporter and may not be disclosed to anyone

   12
        except as permitted under this Stipulated Protective Order; and
   13                (i) any mediator or settlement officer, and their supporting personnel,
   14   mutually agreed upon by any of the parties engaged in settlement discussions.
   15

   16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   17   IN OTHER LITIGATION
   18         If a Party is served with a subpoena or a court order issued in other litigation
   19   that compels disclosure of any information or items designated in this Action as
   20
        “CONFIDENTIAL,” that Party must:
   21
                     (a) promptly notify in writing the Designating Party. Such notification
   22
        shall include a copy of the subpoena or court order;
   23
                     (b) promptly notify in writing the party who caused the subpoena or
   24
        order to issue in the other litigation that some or all of the material covered by the
   25
        subpoena or order is subject to this Protective Order. Such notification shall
   26
        include a copy of this Stipulated Protective Order; and
   27
                     (c) cooperate with respect to all reasonable procedures sought to be
   28
        pursued by the Designating Party whose Protected Material may be affected.
              If the Designating Party timely seeks a protective order, the Party served
                                                  9


                                                                  5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 10 of 15 Page ID #:158

     1
         with the subpoena or court order shall not produce any information designated in
     2
         this action as “CONFIDENTIAL” before a determination by the court from which
     3
         the subpoena or order issued, unless the Party has obtained the Designating Party’s
     4
         permission. The Designating Party shall bear the burden and expense of seeking
     5
         protection in that court of its confidential material and nothing in these provisions
     6
         should be construed as authorizing or encouraging a Receiving Party in this Action
     7
         to disobey a lawful directive from another court.
     8

     9
         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    10

    11
         PRODUCED IN THIS LITIGATION

    12
                        (a) The terms of this Order are applicable to information produced by
    13   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
    14   information produced by Non-Parties in connection with this litigation is protected
    15   by the remedies and relief provided by this Order. Nothing in these provisions
    16   should be construed as prohibiting a Non-Party from seeking additional
    17   protections.
    18                  (b) In the event that a Party is required, by a valid discovery request,
    19   to produce a Non-Party’s confidential information in its possession, and the Party
    20
         is subject to an agreement with the Non-Party not to produce the Non-Party’s
    21
         confidential information, then the Party shall:
    22
                              (1) promptly notify in writing the Requesting Party and the
    23
         Non-Party that some or all of the information requested is subject to a
    24
         confidentiality agreement with a Non-Party;
    25
                              (2) promptly provide the Non-Party with a copy of the
    26
         Stipulated Protective Order in this Action, the relevant discovery request(s), and a
    27
         reasonably specific description of the information requested; and
    28
                              (3) make the information requested available for inspection by
         the Non-Party, if requested.
                                                    10


                                                                    5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 11 of 15 Page ID #:159

     1
                      (c) If the Non-Party fails to seek a protective order from this court
     2
         within 14 days of receiving the notice and accompanying information, the
     3
         Receiving Party may produce the Non-Party’s confidential information responsive
     4
         to the discovery request. If the Non-Party timely seeks a protective order, the
     5
         Receiving Party shall not produce any information in its possession or control that
     6
         is subject to the confidentiality agreement with the Non-Party before a
     7
         determination by the court. Absent a court order to the contrary, the Non-Party
     8
         shall bear the burden and expense of seeking protection in this court of its
     9
         Protected Material.
    10

    11

    12
         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    13         If a Receiving Party learns that, by inadvertence or otherwise, it has
    14   disclosed Protected Material to any person or in any circumstance not authorized
    15   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    16   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    17   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    18   the person or persons to whom unauthorized disclosures were made of all the terms
    19   of this Order, and (d) request such person or persons to execute the
    20
         “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    21
         A.
    22

    23
         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    24
         PROTECTED MATERIAL
    25
               When a Producing Party gives notice to Receiving Parties that certain
    26
         inadvertently produced material is subject to a claim of privilege or other
    27
         protection, the obligations of the Receiving Parties are those set forth in Federal
    28
         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
         whatever procedure may be established in an e-discovery order that provides for
                                                   11


                                                                  5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 12 of 15 Page ID #:160

     1
         production without prior privilege review. Pursuant to Federal Rule of Evidence
     2
         502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
     3
         of a communication or information covered by the attorney-client privilege or
     4
         work product protection, the parties may incorporate their agreement in the
     5
         stipulated protective order submitted to the court.
     6

     7
         12.   MISCELLANEOUS
     8
               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
     9
         person to seek its modification by the Court in the future.
    10

    11
               12.2 Right to Assert Other Objections. By stipulating to the entry of this

    12
         Protective Order no Party waives any right it otherwise would have to object to
    13   disclosing or producing any information or item on any ground not addressed in
    14   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    15   any ground to use in evidence of any of the material covered by this Protective
    16   Order.
    17         12.3 Filing Protected Material. A Party that seeks to file under seal any
    18   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    19   may only be filed under seal pursuant to a court order authorizing the sealing of the
    20
         specific Protected Material at issue. If a Party's request to file Protected Material
    21
         under seal is denied by the court, then the Receiving Party may file the information
    22
         in the public record unless otherwise instructed by the court.
    23

    24
         13.   FINAL DISPOSITION
    25
               After the final disposition of this Action, as defined in paragraph 4, within
    26
         60 days of a written request by the Designating Party, each Receiving Party must
    27
         return all Protected Material to the Producing Party or destroy such material. As
    28
         used in this subdivision, “all Protected Material” includes all copies, abstracts,
         compilations, summaries, and any other format reproducing or capturing any of the
                                                   12


                                                                  5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 13 of 15 Page ID #:161

     1
         Protected Material. Whether the Protected Material is returned or destroyed, the
     2
         Receiving Party must submit a written certification to the Producing Party (and, if
     3
         not the same person or entity, to the Designating Party) by the 60 day deadline that
     4
         (1) identifies (by category, where appropriate) all the Protected Material that was
     5
         returned or destroyed and (2)affirms that the Receiving Party has not retained any
     6
         copies, abstracts, compilations, summaries or any other format reproducing or
     7
         capturing any of the Protected Material. Notwithstanding this provision, Counsel
     8
         are entitled to retain an archival copy of all pleadings, motion papers, trial,
     9
         deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    10

    11
         and trial exhibits, expert reports, attorney work product, and consultant and expert

    12
         work product, even if such materials contain Protected Material. Any such archival
    13   copies that contain or constitute Protected Material remain subject to this
    14   Protective Order as set forth in Section 4 (DURATION).
    15

    16   14. Any violation of this Order may be punished by any and all appropriate
    17   measures including, without limitation, contempt proceedings and/or monetary
    18   sanctions.
    19

    20
         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    21

    22
         Dated: January 26, 2021
    23
         /s/ Paul W. Leehey
    24   Paul W. Leehey, Esq.
    25   Attorneys for Plaintiffs Sydney Rieman
         And K.B.
    26

    27   Dated: January 26, 2021
         /s/ Christie B. Swiss
    28
         Christie B. Swiss, Esq.
         Collins Collins Muir + Stewart LLP
         Attorneys for Defendants
                                                  13


                                                                 5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 14 of 15 Page ID #:162

     1

     2
              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
     3

     4
         DATED: January 28, 2021

     5

     6                                                             ________   _
                                             Honorable Sheri Pym
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28




                                            14


                                                          5:20-cv-00362 CBM (SPx)
Case 5:20-cv-00362-CBM-SP Document 35 Filed 01/28/21 Page 15 of 15 Page ID #:163

     1
                                             EXHIBIT A
     2
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
               I,     _______________________ declare under penalty of perjury that I
     4
         have read in its entirety and understand the Stipulated Protective Order that was
     5
         issued by the United States District Court for the Central District of California on
     6
                      in the case of Rieman v. County of San Bernardino, et al., Case No.
     7
         5:20-cv-00362 CBM (SPx). I agree to comply with and to be bound by all the
     8
         terms of this Stipulated Protective Order and I understand and acknowledge that
     9
         failure to so comply could expose me to sanctions and punishment in the nature of
    10

    11
         contempt. I solemnly promise that I will not disclose in any manner any

    12
         information or item that is subject to this Stipulated Protective Order to any person
    13   or entity except in strict compliance with the provisions of this Order.
    14         I further agree to submit to the jurisdiction of the United States District
    15   Court for the Central District of California for the purpose of enforcing the terms
    16   of this Stipulated Protective Order, even if such enforcement proceedings occur
    17   after termination of this action. I hereby appoint __________________________
    18   [print or type full name] of _______________________________________ [print
    19   or type full address and telephone number] as my California agent for service of
    20
         process in connection with this action or any proceedings related to enforcement of
    21
         this Stipulated Protective Order
    22

    23
               I declare under the penalty of perjury that the foregoing is true and correct.
    24
         Executed this ____ day of ____ 2020 at _________________________.
    25

    26

    27
                                                Signature
    28


                                                Printed Name

                                                   15


                                                                   5:20-cv-00362 CBM (SPx)
